      Case: 1:19-cv-04341 Document #: 7 Filed: 06/27/19 Page 1 of 2 PageID #:46




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS


ALLSTATE INSURANCE COMPANY,                    )
                                               )
                               Plaintiff,      )
                                               )
               v.                              )       No. ______________
                                               )
AMERISURE MUTUAL INSURANCE                     )
COMPANY,                                       )
                                               )
                               Defendant.      )



                                   LOCAL RULE 5.7 STATEMENT

       Whereas Plaintiff Allstate Insurance Company (“Allstate”) initiated this action on this

date by filing a Motion Under The Federal Arbitration Act To Confirm Sections of Arbitration

Award (“the Motion”), including Exhibits 1-9 thereto;

       Whereas Allstate simultaneously filed a Motion to Maintain Seal that attached a

document as Exhibit A thereto;

       Whereas Allstate believes that, due to special circumstances which Allstate will promptly

bring to the attention of the judge to whom the case is to be assigned, it is necessary to restrict

access to the case at this time;

       Whereas Allstate is aware that absent an order extending or setting aside the sealing, the

file and its contents will become public on the seventh day following the date of filing;

       Allstate hereby requests that the clerk accept the Motion (including Exhibits 1-9 thereto)

and Exhibit A to the Motion to Maintain Seal for filing and treat them as if they were restricted

pursuant to Local Rule 26.2.
       Case: 1:19-cv-04341 Document #: 7 Filed: 06/27/19 Page 2 of 2 PageID #:46




Dated: June 27, 2019

                                        Respectfully submitted,


                                        /s/ Mark G. Sheridan
                                        One of the Attorneys for
                                        Allstate Insurance Company

                                         Mark G. Sheridan
                                         msheridan@batescarey.com
                                         BatesCarey LLP
                                         191 N. Wacker Dr., Suite 2400
                                         Chicago, IL 60606
                                         312/762-3100




2234738_1.doc




                                           2
